Exhibit 10.28
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
2009 NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY
2009 Base Salary and Option Grants. For fiscal 2009, the company’s principal
executive officer, principal financial officer and each other named executive
officer currently employed by the company will receive the base salary set forth
below (effective as of February 2, 2009), and has been granted an option to
purchase the number of shares of company common stock set forth below. All
options were granted under the company’s 2005 Stock Incentive Plan at an
exercise price of $10.825 (the average of high and low sale prices on the grant
date). All options vest with respect to twenty-five percent of the shares on
March 31, 2010 and with respect to 6.25% of the shares on the last day of each
calendar quarter thereafter. All options have a term of seven years.

                      Name   Title   Base Salary   Options Anthony P. Bihl, III
 
President and Chief Executive Officer
  $ 500,000       125,000   Ross A. Longhini  
Executive Vice President and Chief Operating Officer
  $ 339,600       60,000   Mark A. Heggestad  
Executive Vice President and Chief Financial Officer
  $ 295,000       60,000   Whitney D. Erickson  
Vice President and General Manager, Men’s Health
  $ 277,000       50,000   John F. Nealon  
Senior Vice President and General Manager, Women’s Health
  $ 273,000       50,000  

2009 Executive Variable Incentive Plan. Our executive officers participate in
our 2009 Executive Variable Incentive Plan (2009 EVIP). The Compensation
Committee (and the Board of Directors with respect to executive officers)
established a target bonus for each participant in the 2009 EVIP. The 2009 EVIP
provides for payment of a bonus based on achievement of net sales, net income
and cash flow objectives in the 2009 operating plan approved by the Board. The
total bonus is weighted 40% for achieving the net sales objective, 30% for
achieving the net income objective and 30% for achieving the cash flow
objective. The bonus payable under the 2009 EVIP is pro-rated for achievement
above the minimum threshold and increases with percentage achievement relative
to the objectives, and 100% of the target bonus will be paid at 100% achievement
of the 2009 EVIP objectives. The maximum bonus payable under the 2009 EVIP will
be 200% of the target bonus at 110% achievement of the net sales and net income
objectives and 115% achievement of the cash flow objective. Bonuses for
achieving the net sales and net income objectives will be paid beginning at 95%
achievement of the net sales objective and 90% achievement of the net income
objectives, respectively. Bonuses for achieving these objectives will be
determined and paid quarterly. Bonuses for achieving the cash flow objective
will be paid beginning at 85% achievement of the cash flow objective, and
bonuses for achieving this objective will be determined and paid annually. The
target bonus for 2009 for the company’s principal executive officer, principal
financial officer and each other named executive officer currently employed by
the company is set forth in the table below.

              Name   Title   Target Bonus Anthony P. Bihl, III  
President and Chief Executive Officer
  $ 500,000   Ross A. Longhini  
Executive Vice President and Chief Operating Officer
  $ 237,720   Mark A. Heggestad  
Executive Vice President and Chief Financial Officer
  $ 177,000   Whitney D. Erickson  
Vice President and General Manager, Men’s Health
  $ 138,500   John F. Nealon  
Senior Vice President and General Manager, Women’s Health
  $ 136,500  

 